1 F.3d 1251NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Benjamin ROBLES, Petitioner,v.PANAMA CANAL COMMISSION, Respondent.
No. 92-1510.
United States Court of Appeals, Federal Circuit.
May 4, 1993.

TRANSFERRED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
In accordance with the court's April 12, 1993 order, Benjamin Robles moves for a transfer of his notice of appeal to the United States District Court for the District of Columbia to be directed to the United States Court of Appeals for the District of Columbia Circuit.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion is granted.